IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42937

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 304
                                                )
       Plaintiff-Respondent,                    )   Filed: January 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DANNY KAYE WALKER,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________
PER CURIAM
       Danny Kaye Walker pleaded guilty to grand theft, felony, Idaho Code §§ 18-2403, 18-
2407(1)(b)1.    The district court imposed a unified five-year sentence, with two years
determinate, suspended the sentence and placed Walker on probation. Within four months,
Walker violated the terms of the probation. Walker admitted to some of the violations and the
remaining allegations were withdrawn. The district court continued Walker on probation with an
order to participate in the Felony Drug Court Program. Walker again violated some of the terms
of the probation, and the district court ordered Walker to serve a period of retained jurisdiction.
Following the period of retained jurisdiction, the district court placed Walker on probation.
Subsequently, Walker violated the terms of probation, and the district court revoked probation,



                                                1
and executed the original sentence. Walker appeals, contending that the district court abused its
discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and in ordering execution of
Walker’s sentence. Therefore, the order revoking probation and directing execution of Walker’s
previously suspended sentence is affirmed.




                                                 2